Citation Nr: 0923662	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  00-18 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for tinea cruris.

2.  Entitlement to a disability rating greater than 10 
percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1995 to March 1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2000 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.    

The Board observes that the Veteran also has claimed 
entitlement to service connection for residuals from a 
ruptured left tympanic membrane and tinnitus and to a 
separate 10 percent rating for arthritis of the left knee.  
The Board granted both of these claims in a November 2007 
decision.  There is no subsequent correspondence from the 
Veteran expressing disagreement with the rating or effective 
date assigned.  Accordingly, issues relating to residuals 
from a ruptured tympanic membrane and tinnitus or left knee 
arthritis are no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran has contended that his service-connected tinea 
cruris and left knee disability are more disabling than 
currently evaluated.  

Through his representative, in a June 2009 statement, the 
Veteran complained that the December 2008 examination of his 
left knee was inadequate in connection with his increased 
rating claim because the VA examiner failed to use a 
goniometer to measure left knee range of motion.  Upon review 
of the record, the Board agrees that a remand is needed in 
order to afford the Veteran a more comprehensive examination 
for his left knee.  

With regard to the Veteran's increased rating claim for tinea 
cruris, the Board notes that, although the Veteran was 
provided with a VA examination for this condition in December 
2008, he and his representative contend that the Veteran 
should be provided another examination during summer months 
when his tinea cruris is at its worst and the results of the 
December 2008 examination do not reflect the actual degree of 
disability.  He states that an examination should be 
administered when the skin condition is at its most 
disabling; i.e., during hot weather.  See Ardison v. Brown, 6 
Vet. App. 405 (1994) (stating that if there is a medically 
established history or recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during period of flare-up of 
disability is required).  Review of the record tends to show 
that the Veteran's service-connected tinea cruris is worse in 
hot summer months than in cooler months.  Therefore, a remand 
also is needed to afford the Veteran, to the extent possible, 
another examination of his tinea cruris during the summer 
months.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for 
service-connected tinea cruris and left 
knee disability in recent years.  Obtain 
all VA records not associated with the 
claims file already.  Once signed releases 
are provided by the Veteran, obtain all 
non-VA records not associated with the 
claims file already.  A copy of any 
response(s), to include a negative reply, 
should be included in the claims file.

2.  Schedule the Veteran for appropriate 
examinations to assess the current nature 
and severity of his service-connected knee 
disability.  The claims file must be 
provided to the examiner for review.  All 
range of motion studies should be done 
with the use of a goniometer.  The 
examiner also is requested to address the 
extent, if any, of functional loss of use 
of the affected joint due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited to 
excess movement, etc., including at times 
when the Veteran's symptoms are most 
prevalent - such as during flare-ups or 
after prolonged use.  If possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

3.  If possible, schedule the Veteran for 
appropriate VA examination to determine 
the current severity of his service 
connected tinea cruris during a hot 
weather month.  The claims file must be 
provided to the examiner for review.  The 
examiner should indicate in the 
examination report what percentage of the 
Veteran's entire body or what percentage 
of the exposed areas are affected by tinea 
cruris.  The examiner also should state 
whether topical or systemic therapies are 
required for treatment of the Veteran's 
service-connected tinea cruris.  If 
systemic therapies are required, the 
examiner should state the frequency and 
duration of the use of systemic therapies 
during the 12 months preceding the 
examination.  Colored un-retouched photos 
should be taking involving all impacted 
areas, if appropriate.  

4.  Thereafter, readjudicate the Veteran's 
claims of entitlement to disability 
ratings greater than 10 percent for tinea 
cruris and greater than 10 percent for a 
left knee disability.  If the benefits 
sought on appeal remain denied, the 
appellant and her service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

